MARCUS, Justice.
Joseph B. Serigne was charged by bill of information with attempted second degree murder in violation of La.R.S. 14:27 (La. R.S. 14:30.1). After trial by jury, defendant was found guilty as charged and was sentenced to serve ten years at hard labor with credit given toward service of sentence for time spent in custody prior to imposition of sentence. Defendant appeals from his conviction and sentence.
Defendant filed two assignments of error with the trial court as grounds for reversal of his conviction and sentence. However, in brief to this court, defendant has expressly abandoned these two assignments of error. Instead, he urges review of the entire record for errors that are discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence. La.Code Crim.P. art. 920(2). We have scrutinized the record for such errors and have found none.
DECREE
For the reasons assigned, the conviction and sentence are affirmed.